UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7049



LEROY SCOTT, JR.,

                                              Petitioner - Appellant,

          versus


KEVIN WENDT, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-04-110-1-FPS)


Submitted:   October 18, 2005              Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Scott, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leroy   Scott,     Jr.,   a   federal   prisoner,   appeals   the

district   court’s    order    accepting     the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Scott v. Wendt, No. CA-04-110-1-FPS (N.D.W.

Va. filed June 15, 2005 & entered June 17, 2005); see also Yi v.

Federal Bureau of Prisons, 412 F.3d 526, 534 (4th Cir. 2005)

(upholding Bureau of Prisons’ method of calculating good time

credits as a reasonable interpretation of 18 U.S.C. § 3624(b)(1)

(2000), and therefore entitled to deference).              We dispense with

oral   argument    because    the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -